Giumke and Bay
were of opinion, that they could not in justice refuse this motion ; that the law had laid" down nQ distinction between great and small misdemeanors ; they were all put upon the same footing ; and it had been the uniform practice cif this court from time immemorial, to grant this reasonable indulgence, to men to prepare for their defence in- every case of a misdemeanor whatever.
Wadies, J.
afterwards came into court and fully con¿ eurred in this opinion. He also mentioned the case of a man who had been indicted for murdering a negro, which was the highest species of misdemeanor known-in'our laws', who was allowed a term to plead, and prepare for his de-fence. The motion was therefore granted, and Doctor Fraser was- admitted to bail.- At the- next succeeding court he was discharged from the indictment; the prosecution not being commenced within six months after the of-fence was committed, (z. e. his return.)
This act after reciting that “ whereas many acts of this “ province (now state) had passed imposing penalties and “ forfeitures upon offenders against such acts without li- “ uniting- any time for commencing prosecutions against « such offenders the act then, goes on and declares that in all and every case, “ where anj penalty, fne, or forfeiture « whatever hath been, or shall hereafter be inficted,. or im- “ posed by any act or acts of the general assembly of this « province, (now state) already passed, or to be passed, and *99the time lor prosecuting such offender or offenders, is not c‘ therein provided, no information, action, suit or prosecu-w don. shall be had, issue-i, brought, or commenced against “ the o.lender or offenders against any such act or acts, un- “ less the same be done within six months, after the time (i when the offence sh-úl be committed; and all and every “ offender, or offenders again t an; such act or acts, shall “ not. from thenceforth be subject or liable to any penalty, aftae or forfedure, which may be thereby inflicted or iaspo- “ s.d, any law, usage or custom to the contrary not with- “ standing. This to be deemed a public act,” &c. &c. &c.
In the confiscation act there was no time limited for commencing any prosecution for any offence against that act; it w is drerefore under a far construction of the act of 174-8S that che defendant,in this case was finally discharged.
Present, Grimke, Waties and Bay,